Case 1:20-cr-00332-AT Document 26 Filed 11/ FER pRagsnet 1

 

 

 

DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC #:
SOUTHERN DISTRICT OF NEW YORK DATE FILED: 11/23/2020
x
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY
VIDEOCONFERENCE
-V-
D cr-_ 232 (AT)(_)
liar, Scott
WW) pay Defendant(s).
X

 

Defendant LL haan Se otf hereby voluntarily consents to

participate in the following proceeding via videoconferencing:

 

Initial Appearance/Appointment of Counsel

Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Preliminary Hearing on Felony Complaint
Bail/Revocation/Detention Hearing
Status and/or Scheduling Conference

Misdemeanor Plea/Trial/Sentence

Wiha Avett Leck Cobo!

Defendant’s Signature Defense Counsel’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

Willan Sco tt Deborrh, Ce (sand

Print Defendant’s Name Print Defense Counsel’s Name

 

 

This proceeding was conducted by reliable videoconferencing technology.

11/23/2020 O}-

Date ANALISA TORRES
United States District Judge

 
